Citation Nr: 1302257	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-27 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and panic disorder, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for lumbar strain, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction of the case has been subsequently transferred to the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

Initially, the Board notes that the Veteran seeks to establish service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral pes planus.  Current VA and private medical evidence reveal diagnoses of major depression and panic disorder.  The service treatment records are negative for complaints of or treatment for an acquired psychiatric disorder.  Significantly, however, in March 2009 correspondence, the Veteran contends that his major depression is "due to a couple of my comrades being wounded and killed while I was in the military."  Moreover, correspondence dated in October 2008 and February 2009 from E.H., M.D., reflects that the Veteran has received diagnoses of major depression and panic disorder and that his reported service stressors included "a couple of guys that he knew were wounded and killed."  The Veteran has not provided any specific information as to the names, dates and circumstances of these deaths.  Such information is necessary so that the RO may attempt to substantiate his assertions.  Thus, on remand the Veteran should be requested to provide the necessary information and if provided, the RO should attempt to verify the deaths. 

Also, the Board notes that the Veteran has not been provided with a VA examination in connection with the claim for service connection for an acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition to his assertions that a current psychiatric disorder is due to events that occurred during service, the Veteran also alleges that a current psychiatric disorder is secondary to the daily pain he experiences from his service-connected bilateral pes planus.  In this regard, the Board notes that service connection may also be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  As such, the Board finds that a VA examination is necessary to determine whether an acquired psychiatric, to include major depression and panic disorder, is related to the Veteran's period of active service or is causally or etiologically related to his service-connected bilateral pes planus.

In addition, the record reveals that the Veteran has not been afforded a VA examination with respect to his claim for service connection for lumbar strain to include as secondary to the service-connected bilateral pes planus.  The Veteran has stated that his current lumbar spine pain is related to his service-connected bilateral pes planus.  Specifically, he feels that his altered gait has caused his current lumbar condition.  Current VA treatment records document the Veteran's numerous complaints of low back pain and further indicate that he has received medication for pain management.  However, the evidence is unclear as to whether the Veteran has a specific diagnosis of a lumbar spine disability.  Based on the evidence of record, the Board finds that a VA medical examination is necessary to determine whether the Veteran's low back pain constitutes a diagnosed disability and, if so, whether the disability is causally or etiologically related to his service-connected bilateral pes planus or related to his period of active service.  See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.

The Veteran is also seeking service connection for hepatitis C.  Specifically, the Veteran believes he was exposed to the hepatitis C virus when an air gun was used to provide him with inoculations.  A July 2010 VA treatment record indicates that the Veteran was first diagnosed with hepatitis C in 2004 and that his risk factors date back to the 1970s.  Although the risk factors were not specifically discussed, it was noted that the Veteran has a history of heroin use.  

The Board notes that there is no evidence of jet air gun inoculations in the service treatment records.  However, the Veteran is competent to assert the occurrence of air gun inoculations. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Thus, the Board accepts the Veteran's assertion that he received jet air gun inoculations during service. 

VA has determined that the large majority of hepatitis C viral infections can be accounted for by known modes of transmission; however, transmission of the hepatitis C virus with air gun injectors is biologically plausible.  See Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004.  Considering that the Veteran has presented an explanation which is biologically plausible indicating in-service exposure to the hepatitis C virus, it is concluded that there is at least some evidence suggesting that the Veteran's hepatitis C 'may be associated with' active service.  As such, a VA examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request additional information that would assist in the verification of the deaths of two people that he knew in service.  The information should include names, dates, times, and location of the incidents, the circumstances surrounding the incidents, and the identity of any other witnesses to the incidents. 

2.  If the Veteran replies with sufficient information to enable a search, the AMC/RO should attempt verification of the alleged deaths.  The AMC/RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC), and request that JSRRC research the claimed in-service incidents.  All development efforts, and/or negative response(s), should be in writing and associated with the claims folder.  

3.  After the aforementioned development has been completed and all records, and/or negative response has been associated with the claims folder, the Veteran should be scheduled for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include major depression and panic disorder.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether any current acquired psychiatric disorder is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner should also provide an opinion as to whether any current acquired psychiatric disorder is at least as likely caused by or aggravated by the service-connected bilateral pes planus as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  Schedule the Veteran for a VA examination regarding his claim for service connection for lumbar strain.  The examiner should review the claims file and note that such a review was conducted in the report.  The examiner should provide a diagnosis with respect to the Veteran's symptoms.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a lumbar spine disorder is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner should also provide an opinion as to whether any current lumbar spine disorder is at least as likely caused by or aggravated by the service-connected bilateral pes planus as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  The examiner should obtain a detailed history from the Veteran concerning inservice and post service risk factors for hepatitis C.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is the result of a disease, event, or injury in service.  In providing an opinion, the VA examiner should include a full discussion of all modes of transmission. 

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


